
	

114 HR 1925 IH: To award a Congressional Gold Medal to Dr. Balazs “Ernie” Bodai in recognition of his many outstanding contributions to the Nation, including a tireless commitment to breast cancer research.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1925
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Speier (for herself, Mr. Barton, Ms. Brown of Florida, Mr. Burgess, Ms. Judy Chu of California, Mr. Cohen, Mrs. Comstock, Mr. Connolly, Mr. Rodney Davis of Illinois, Mr. Dold, Ms. Eshoo, Mr. Farr, Mr. Hanna, Mr. Hastings, Ms. Lofgren, Ms. Matsui, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Sherman, Mr. Stivers, Mr. Takano, Ms. Wilson of Florida, Mr. Yoder, Ms. Lee, Mr. Honda, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Dr. Balazs Ernie Bodai in recognition of his many outstanding contributions to the Nation, including a tireless
			 commitment to breast cancer research.
	
	
 1.FindingsThe Congress finds as follows: (1)Dr. Balazs Ernie Bodai was born in Budapest, Hungary, in 1951.
 (2)As a child, Dr. Bodai and his family lived in a bomb shelter for over a year during the Hungarian Revolution of 1956 before managing to escape and immigrate to the United States.
 (3)Dr. Bodai received his B.A. and M.S. degrees from the University of California, Los Angeles, and subsequently received his M.D. degree from the University of California, Davis, at the young age of 26.
 (4)Dr. Bodai has authored over 250 medical articles and published 5 books, 4 of which focus on cancer. (5)After working as a breast cancer surgeon for over 30 years and treating more than 15,000 patients, Dr. Bodai remains frustrated with the pace of breast cancer research funding.
 (6)In 1996, Dr. Bodai launched a campaign to create a postal stamp to benefit breast cancer research. (7)After several trips to Washington, DC, and countless visits with United States Senators and Members of Congress, the Stamp Out Breast Cancer Act, which allowed a breast cancer stamp to be sold at up to 8 cents above the normal first-class rate, was passed and signed into law in August 1997.
 (8)As a direct result of Dr. Bodai’s tireless commitment to breast cancer research, as of February 2015, more than 985,000,000 breast cancer stamps have been sold in the United States—providing over $80,000,000 for crucial, life-saving research.
 (9)The Breast Cancer Research Stamp recently surpassed the Elvis Presley Stamp to become the all-time best seller for the United States Postal Service.
 (10)In an effort to expand breast cancer research internationally, in 2005, Dr. Bodai introduced the first ever global stamp to raise awareness and funding to conquer the disease worldwide.
 (11)As of 2014, as a direct result of Dr. Bodai’s tireless commitment, over 70 countries have either created their own stamp or are in the process of doing so—making breast cancer research, early detection, and eradication a global health priority.
			2.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design, to Dr. Balazs Ernie Bodai in recognition of his many outstanding contributions to the Nation, including a tireless commitment to breast cancer research.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
